Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 5-8; 12-15; 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US.Pub.20130194246) et al in view of Jung (US.Pub.No.20150289015).

Regarding claim 1, Na et al disclose a method, comprising: determining that an application is installed on a television, wherein the application is configured to stream audio or video content for output via the television(see fig.1 and fig.2 where an upgrader device is connected to a TV receiver; upgrade apparatus 200 is connected to the display apparatus 100 to communicate with the display apparatus. The upgrade apparatus 200 may provide a function which is not supported by the display apparatus 100. For example, the upgrade apparatus 200 may run an application not executable by the display apparatus 100. The application may also be displayed on a display unit 130 of the display apparatus 100. Alternatively, the upgrade apparatus 200 may provide a function which improves an existing operation of the display apparatus 100. For example, the upgrade apparatus 200 may include an upgraded configuration than hardware or software provided in the display apparatus 100. Therefore, an image signal may be processed with the upgraded configuration, thereby displaying an image with improved quality,0088;0092;0087);

 receiving, at the television, a command to execute a function of the application(second connection unit 240 is connected to the first connection unit 140, thereby enabling communication between the upgrade apparatus 200 and the display apparatus 100. The second connection unit 240 may be connected to at least one of a plurality of connection terminals (not shown) of the first connection unit 140,0134; the user input unit 150 may transmit input by the user selection to the upgrade apparatus 200 through the first connection unit 140,0104);

determining that an upgrader device is physically connected and communicatively coupled to the television through a port of the television, wherein the upgrader device is configured with computing hardware that is configured to execute the application faster than the television(functions of the display apparatus can be improved and upgraded using hardware and software,0007; the upgrade apparatus 200 may include an upgraded configuration than hardware or software provided in the display apparatus 100,0088; Upgrading the display apparatus 100 may be carried out in terms of hardware and software,0125; an operating system (OS) to run the display apparatus 100 and various applications, image data, and optional data executable in the OS,0114; connecting the upgrade apparatus to process an image displayed on the display apparatus; controlling, by the upgrade apparatus, a power supply from the power supply device to the display apparatus and the upgrade apparatus,0057;0071;0088;0083;0093);

providing the command to the upgrader device physically connected to the television(the user input unit 150 may transmit input by the user selection to the upgrade apparatus 200 through the first connection unit 140,0109;0088).

But did not explicitly disclose receiving, at the television, a response to the command from the upgrader device; and outputting, by the television, content corresponding to executing the response.

However, JUNG et al disclose receiving, at the television, a response to the command from the upgrader device; and outputting, by the television, content corresponding to executing the response(in response to receiving content from the upgrade apparatus which is reproduced based on the provided TS, displaying the content,0032; upgrade apparatus 200 may provide the reproduced content to the broadcast receiving apparatus 100. In response, the broadcast receiving apparatus 100 may output the contents using at least one of the display and speaker provided therein. Accordingly, the broadcast receiving apparatus 100 may output the contents as provided from the upgrade apparatus 200. As another example, the broadcast receiving apparatus 100 may output content processed therein,0076).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of  JUNG to modify Na  for the purpose of displaying contents based on request received from the upgrader device.

Regarding claim 5,  Na et al disclose wherein user data is communicated from the television to the upgrader device(control method may further include inputting a first user selection and transmitting the first user selection to the upgrade apparatus,0043;0023;0109).

Regarding claim 6,  Na et al disclose wherein the user data is communicated responsive to receiving a launch command, received from a user, to launch the application( user input unit 150 transmits various preset control commands or unlimited information to the first controller 180 by a user manipulation and input. Further, the user input unit 150 may transmit input by the user selection to the upgrade apparatus 200 through the first connection unit 140,0109; when the first user selection is a command to run an application, the second controller 280 checks version information on the application, corresponding to the first user selection, and determines whether the application is executable by the first OS stored in the first storage unit 170 based on the checked version information,0149).

Regarding claim 7,  Na et al disclose wherein the upgrader device launches an instance of the application responsive to the launch command(the upgrade apparatus 200 may run an application not executable by the display apparatus 100. The application may also be displayed on a display unit 130 of the display apparatus 100. Alternatively, the upgrade apparatus 200 may provide a function which improves an existing operation of the display apparatus 100. For example, the upgrade apparatus 200 may include an upgraded configuration than hardware or software provided in the display apparatus 100.,0088).

 Regarding claim 9, Na et al disclose  a system, comprising: a memory(see fig.1 and fig.2 with elements 181 and 183); and

at least one processor coupled to the memory and configured to perform operations comprising(see fig.1 and fig.2 with elements 181 and 183):

determining that an application is installed on a television, wherein the application is configured to stream audio or video content for output via the television(see fig.1 and fig.2 where an upgrader device is connected to a TV receiver; upgrade apparatus 200 is connected to the display apparatus 100 to communicate with the display apparatus. The upgrade apparatus 200 may provide a function which is not supported by the display apparatus 100. For example, the upgrade apparatus 200 may run an application not executable by the display apparatus 100. The application may also be displayed on a display unit 130 of the display apparatus 100. Alternatively, the upgrade apparatus 200 may provide a function which improves an existing operation of the display apparatus 100. For example, the upgrade apparatus 200 may include an upgraded configuration than hardware or software provided in the display apparatus 100. Therefore, an image signal may be processed with the upgraded configuration, thereby displaying an image with improved quality,0088;0092;0087);

 receiving, at the television, a command to execute a function of the application(second connection unit 240 is connected to the first connection unit 140, thereby enabling communication between the upgrade apparatus 200 and the display apparatus 100. The second connection unit 240 may be connected to at least one of a plurality of connection terminals (not shown) of the first connection unit 140,0134; the user input unit 150 may transmit input by the user selection to the upgrade apparatus 200 through the first connection unit 140,0104);

 determining that an upgrader device is physically connected and communicatively coupled to the television through a port of the television, wherein the upgrader device is configured with computing hardware that is configured to execute the application faster than the television(functions of the display apparatus can be improved and upgraded using hardware and software,0007; the upgrade apparatus 200 may include an upgraded configuration than hardware or software provided in the display apparatus 100,0088; Upgrading the display apparatus 100 may be carried out in terms of hardware and software,0125; an operating system (OS) to run the display apparatus 100 and various applications, image data, and optional data executable in the OS,0114; connecting the upgrade apparatus to process an image displayed on the display apparatus; controlling, by the upgrade apparatus, a power supply from the power supply device to the display apparatus and the upgrade apparatus,0057;0071;0088;0083;0093);

providing the command to the upgrader device physically connected to the television(the user input unit 150 may transmit input by the user selection to the upgrade apparatus 200 through the first connection unit 140,0109;0088).

 But did not explicitly disclose receiving, at the television, a response to the command from the upgrader device; and outputting, by the television, content corresponding to executing the response.

However, JUNG et al disclose receiving, at the television, a response to the command from the upgrader device; and outputting, by the television, content corresponding to executing the response(in response to receiving content from the upgrade apparatus which is reproduced based on the provided TS, displaying the content,0032; upgrade apparatus 200 may provide the reproduced content to the broadcast receiving apparatus 100. In response, the broadcast receiving apparatus 100 may output the contents using at least one of the display and speaker provided therein. Accordingly, the broadcast receiving apparatus 100 may output the contents as provided from the upgrade apparatus 200. As another example, the broadcast receiving apparatus 100 may output content processed therein,0076).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of  JUNG to modify Na  for the purpose of displaying contents based on request received from the upgrader device.

Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 13, it is rejected using the same ground of rejection for claim 6.
Regarding claim 14, it is rejected using the same ground of rejection for claim 7.
Regarding claim 15, it is rejected using the same ground of rejection for claim 1.
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.

Claims 2-4; 9-11; 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US.Pub.20130194246) et al in view of Jung (US.Pub.No.20150289015) and Yuan(US.Pub.No.20170269927).

Regarding claim 2, Na and Jung et al did not explicitly disclose wherein the television is configured to operate in either: an upgrader mode when the upgrader device is physically connected to the television, and a normal mode when the upgrader device is not physically connected to the television.

However, YUAN et al disclose  wherein the television is configured to operate in either: an upgrader mode when the upgrader device is physically connected to the television, and a normal mode when the upgrader device is not physically connected to the television(the operation of the device 100 will be described. The device 100 may operate in two modes: a normal operating mode in which the first firmware 106 controls the hardware 102, and a firmware upgrade mode in which the hypervisor 104 controls the hardware 102 by the second firmware 108,0044-0046).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of  Yuan to modify Na and Jung by providing two operating modes for the purpose of improving the capability of the television receiver accordingly.

Regarding claim 3, Na et al disclose wherein a user interface to operate the television remains the same with and without the upgrader device physically connected to the television(display apparatus 100 may display any type of image, without being limited to broadcast images. For example, the display apparatus 100 may display images, such as videos, still images, applications, on-screen display (OSD) based on signals or data received from various types of image sources (not shown), and graphic user interface (GUI) for controlling various operations,0087; 0092;0106).

Regarding claim 4, Na and Jung et al did not explicitly disclose wherein a firmware of the television is configured to detect that the upgrader device is physically connected to the television.

However, Jung et al disclose wherein a firmware of the television is configured to detect that the upgrader device is physically connected to the television(see fig.1 with firmware; is thus an object of the present invention to facilitate operation of a device during upgrade of a firmware used to control hardware of the device,0005;0013).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of  Yuan to modify Na and Jung by providing two operating modes for the purpose of improving the capability of the television receiver accordingly.

Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 10, it is rejected using the same ground of rejection for claim 3.
Regarding claim 11, it is rejected using the same ground of rejection for claim 4.
Regarding claim 16, it is rejected using the same ground of rejection for claim 2.
Regarding claim 17, it is rejected using the same ground of rejection for claim 3.
Regarding claim 18, it is rejected using the same ground of rejection for claim 4.
                                                              Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425